ELECTRONIC RECORD
                                                                             Itoyts

                                                                 ENGAGING IN ORGANIZED
COA #      12-14-00229-CR                        OFFENSE:        CRIMINAL ACTIVITY


STYLE:     gee, blake carrington                 COUNTY:         Smith

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    241st District Court



DATE: 07/22/2015                 Publish: NO     TC CASE #:      241-1861-13




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   GEE, BLAKE CARRINGTON v.

   PRO       se                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:              ifaUlHS                            SIGNED:                           PC:

JUDGE:           -P&\. CuAAA^—•                       PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD